Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/12/2019, 09/30/2020, 11/18/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As a result of rejected claim 1, all dependent claims are rejected under the same statue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Imanaga (JP2011219809).
	As for claims 1-3, Imanaga discloses an austenitic steel sheet with a metal structure mainly composed of austenite (Abstract). Table 1(paragraph [0030) illustrates Inventive Example 3 has elemental compositions as well as elongation and TS all within presently claimed ranges as illustrated in Table 5 below.  Microstructure has 100% Ƴ (Table 1 4th column from right ) which suggests 0% martensite or 0% ferrite.  
Table 5
Element
Applicant
(weight %)
Imanaga et al.
(weight %)
Inventive Example 3
Table 1
Within
(weight %)
C
0.05-0.3
0.091
0.091
Si
0.7-2.5
2
2
Mn
8-12
11.3
11.3
Cr
13-15.5
14.2
14.2
                Cu
0.5-3
1
1
N
0.1-0.2
0.12
0.12
                Al
<=0.25
0
0
Sn
<=0.25
0
0
Ni (Claim 2)
<=0.2
0
0
Mo (claim 3)
<=0.2
0
0
Elongation (Claim 4)
>=40%
77
77
TS (Claim 5)
>=650MPa
1016
1016


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talone (WO2016027009A1).
As for claims 1-3, Talone discloses an austenitic stainless steel comprising broad range compositions overlapping instant claimed elemental compositions as illustrated in Table 1 below.  Given an austenitic microstructure, it meets instant claim 1 require microstructure limitation.
Due the stainless steel is made by melting the alloys, casting, hot rolling and 60% cold rolling reduction (Page 6 line 23-25), presently claimed steel sheet is expected.
Table 1
Element
Applicant
(weight %)
Talone et al.
(weight %)
Overlap
(weight %)
C
0.05-0.3
0-0.4
0.05-0.3
Si
0.7-2.5
0-3
0.7-2.5
Mn
8-12
3-20
8-12
Cr
13-15.5
10-30
13-15.5
                Cu
0.5-3
0-3
0.5-3
N
0.1-0.2
0.05-0.5
0.1-0.2
                Al
<=0.25
0
0
Sn
<=0.25
0
0
Ni (Claim 2)
<=0.2
0-4.5
<=0.2

<=0.2
0-3
<=0.2

 
As for claims 4-5, it should be noted elongation and TS are properties due to same product with similar compositions and microstructure.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, in view of Talone’s austenitic steel product has similar compositions, microstructure, instant claimed properties are expected absent evidence of the contrary.
In addition, Talone discloses Table 3 with TS all above 800 MPa.  Alloy 6 has Elongation at 40%.

Claims 1, 3- 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arai (JPH032357).
As for claims 1 and 3, Arai discloses an austenitic stainless steel comprising broad range compositions overlapping instant claimed elemental compositions as illustrated in Table 2 below.  It also meets instant claim 1 required microstructure limitation.
Due the stainless steel is cold rolled to produce a plate having a thickness of 0.8 mm, (page 3 line 3) presently claimed steel sheet is expected.
Table 2
Element
Applicant
(weight %)
Arai et al.
(weight %)
Overlap
(weight %)
C
0.05-0.3
0-0.08
0.05-0.08
Si
0.7-2.5
0-1
0.7-1
Mn
8-12
2-10
8-10
Cr
13-15.5
15-20
15-15.5
                Cu
0.5-3
1-3.5
1-3
N
0.1-0.2
0.05-0.2
0.1-0.2
                Al
<=0.25
0
0
Sn
<=0.25
0
0
Mo (claim 3)
<=0.2
0
0

 
.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamada (JP201120237A).
As for claims 1-3, Hamada discloses an austenitic stainless steel comprising broad range compositions overlapping instant claimed elemental compositions as illustrated in Table 3 below. Due to the steel has austenitic phase as host phase and a martensitic phase is >1%, it also meets instant claim 1 required microstructure limitation.
Due the stainless steel is cold rolled to produce a plate having a thickness of 1.5 mm, (paragraph [0033] line 418-419) presently claimed steel sheet is expected.
Table 3
Element
Applicant
(weight %)
Hamada et al.
(weight %)
Overlap
(weight %)
C
0.05-0.3
0.05-0.3
0.05-0.3
Si
0.7-2.5
0.1-3
0.7-2.5
Mn
8-12
0.1-30
8-12
Cr
13-15.5
10-19
13-15.5
                Cu
0.5-3
0.1-4
0.5-3
N
0.1-0.2
0.01-0.3
0.1-0.2
                Al
<=0.25
0.02-2
0.02-0.25
Sn
<=0.25
0
0
Ni (Claim 2)
<=0.2
0.1-5
0.1-0.2

<=0.2
<=0.5
<=0.2

 
As for claims 4-5,  Table 1 (paragraph [0037]) discloses Inventive Example having tensile strength between 693-1312 MPa and Elongation between 35-67% with Inventive Examples 1-2, 4-7, 10-17 having elongation all above 40%.

Claims 1, 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamada’128 (JP2009030128A).
As for claims 1 and 3, Hamada’128 discloses an austenitic stainless steel comprising broad range compositions overlapping instant claimed elemental compositions as illustrated in Table 4 below. Due to the steel has austenitic phase as host phase, it also meets instant claim 1 required microstructure limitation.
Due the stainless steel is cold rolled to produce a plate having a thickness of 1.5 mm, (paragraph [0024] line 409) presently claimed steel sheet is expected.
Table 4
Element
Applicant
(weight %)
Hamada’128 et al.
(weight %)
Overlap
(weight %)
C
0.05-0.3
0.01-0.3
0.05-0.3
Si
0.7-2.5
0.1-2
0.7-2
Mn
8-12
0.5-20
8-12
Cr
13-15.5
10-20
13-15.5
                Cu
0.5-3
0.2-5
0.5-3

0.1-0.2
0.03-0.5
0.1-0.2
                Al
<=0.25
<=3
<=0.25
Sn
<=0.25
0
0
Mo (claim 3)
<=0.2
<=3
<=0.2

 
As for claims 4-5,  they are rejected for the same reason set forth in rejection of claims 4-5 above over Talone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JENNY R WU/Primary Examiner, Art Unit 1733